DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 5/10/22 are acknowledged. Claims 1 and 45 have been amended. Claims 2-12, 14, and 17 have been canceled. Claims 1, 13, 15, 16, 18, 19-31, 32-44, 45 are pending. 
The remarks filed 9/20/22 are acknowledged. 
Claims 32-44 withdrawn from further consideration pursuant to 37
CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no
allowable generic or linking claim. Election was made without traverse in the reply filed on
11/30/20.
Claims 1, 13, 15, 16, 18, 19-31, and 45 are under examination. 
Withdrawn Rejections
The rejection of claims 1, 4, 6-11, 13, 15, 16, 18-31 and 45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 7, page 3 of the previous Office action.  
The rejection of claims Claim(s) 1, 2, 6, 8-11, 15, 18-23, and 28-31 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Acta Biomater. Epub 2017 March 30; 551;183-193), is withdrawn in light of Applicant’s amendment thereto. See paragraph 11, page 12 of the previous Office action.
New Rejections Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, 15, 16, 18, 19-31, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the self-assembling peptide comprises an amino acid sequence as set forth in SEQ ID NO: 35 (QLEL12)”.  Claim 45 recites “a self-assembling peptide comprising an amino acid sequence as set forth in SEQ ID NO: 35 (QLEL12).” This limitation is indefinite because it is unclear if Applicant intends for the peptide to encompass the full-length peptide set forth in SEQ ID NO: 35, or if Applicant intends for the peptide to encompass a fragment of SEQ ID NO: 35. The use of the terms “a” and “the” to refer to sequences identified by SEQ ID NOs result in claims having different scopes. The use of the term “a” encompasses amino acid sequences that comprise the full-length sequence or any portion of the sequence. Thus, a claim reciting “a peptide of SEQ ID NO:X” is anticipated by any peptide or larger polypeptide sequence. The use of the term “the” encompasses only amino acid sequences that comprise the full-length of SEQ ID NO:X, with or without additional amino acids at either or both ends. Thus, a claim reciting “the peptide of SEQ ID NO:X” is anticipated by the sequence of amino acids as specified by SEQ ID NO:X, with or without additional amino acids at either or both ends. Because of the indefinite claim language, there is ambiguity as to the scope of the claims, and one of skill in the art would not be apprised of the metes and bounds of the claims.
Furthermore, the claims are indefinite because of the use of parentheses. Although parenthesis may be appropriate when defining an abbreviation or acronym, the inclusion of parentheses for anything else, raises uncertainty as to whether the feature in the parentheses is optional or always present. The recitation of QLEL12 in parentheses introduces ambiguity as to the scope of the claim because it is unclear if the limitations in parentheses are required or are exemplary. For instance, as noted above, does Applicant intend for the self-assembling peptide to comprise the full-length peptide having the name QLEL12, or do the claim encompass fragments of SEQ ID NO: 35, and QLEL12 is only exemplary in nature.  Thus, clarification throughout the claims is required to ascertain their metes and bounds. The Office suggest amending the claims to recite “wherein the self-assembling peptide comprises the amino acid sequence set forth in SEQ ID NO: 35” to overcome the rejection. Claims 13, 15, 16, 18, and 19-31 do not cure the deficiencies of claim 1, and thus are included in the rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 26, and 45 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gebeyehu et al. (US Patent Application Publication 20180340188 A1, published November 29, 2018).
Gebeyehu et al. teach a pharmaceutical composition comprising a transfection complex comprising a transfection enhancer and a cell surface ligand, and further comprising the fusion agent having the amino acid sequence set forth in SEQ ID NO: 82 (See claims 1, 52, and 56-57 and paragraphs 0030-0035 and 0080-0084). It should be noted that the instant claims recite “an amino acid sequence as set forth in SEQ ID NO: 35”, which encompasses peptides comprising less than the full-length sequence set forth in SEQ ID NO: 35. Gebeyehu et al. teach that the fusion peptide is linked to helper lipids, cationic lipids, or other peptides or proteins that associate with lipid bilayers (See paragraph 0081). Gebeyehu et al. teach that the compositions comprise a cell penetration agent of combinations thereof (See paragraph 0082). Thus, Gebeyehu et al. anticipate the claims.
US-17-397-815-82

  Query Match             64.8%;  Score 35;  DB 8;  Length 26;
  Best Local Similarity   72.7%;  
  Matches    8;  Conservative    2;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          2 LELQLELQLEL 12
              |||:| |:|||
Db          7 LELELLLELEL 17
Claim Status
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646